                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA

             v.                        Case No. 8:20-CR-77-CEH-TGW

JOSE ISMAEL IRIZARRY


                  PRELIMINARY ORDER OF FORFEITURE

      THIS CAUSE comes before the Court on the United States’ Consent

Motion for Preliminary Order of Forfeiture for the following assets:

             One Tiffany diamond ring purchased on about
             December 6, 2013, assigned asset identification
             number 20-FBI-006403, and referenced in paragraphs
             19 and 66 of the Indictment (the “RING”); and

             One Lamborghini Huracan Spyder, Vehicle
             Identification Number ZHWUR1ZF7HLA05916,
             assigned AFTRAK number 59180005-01, assigned
             asset number 2018650050000301-002 by IRS-Criminal
             Investigations, and referenced in paragraphs 27 and 66
             of the Indictment (the “CAR”),
pursuant to 18 U.S.C. § 982(a)(1) and Fed. R. Crim. P. 32.2(b)(2).

      Being fully advised in the premises, the Court hereby finds that the

United States has established the requisite nexus between the Defendant’s

money laundering offense in violation of 18 U.S.C. § 1956(h), charged in

Count One of the Indictment, and the RING and the CAR. Accordingly, it

is hereby:
       ORDERED, ADJUDGED, AND DECREED that for good cause

shown, the United States’ Consent Motion for a Preliminary Order of Forfeiture

(Doc. 98) is GRANTED.

       It is FURTHER ORDERED that pursuant to the provisions of 18 U.S.C.

§ 982(a)(1) and Rule 32.2(b)(2), the Defendant’s interest in the RING and the

CAR are hereby forfeited to the United States for disposition according to law.

       It is FURTHER ORDERED that:

       1.     The United States will provide written notice to all third parties

known to have an alleged legal interest in the RING and the CAR and will

publish notice on the internet at www.forfeiture.gov.

       2.     That any person, other than the Defendant, who has or claims any

right, title or interest in the RING or the CAR must file a petition with this

Court for a hearing to adjudicate the validity of their alleged interest in the

RING or the CAR. The petition should be mailed to the Clerk of the United

States District Court, Tampa Division, Sam M. Gibbons Courthouse, 801

North Florida Avenue, Tampa, Florida 33602, within thirty (30) days of the

final publication of notice or of receipt of actual notice, whichever is earlier.

       3.     The petition shall be signed by the petitioner under penalty of

perjury, and shall set forth the nature and extent of the petitioner's right, title or

interest in the assets identified above, the time and circumstances of the

                                          2
petitioner’s acquisition of the right, title or interest in the assets identified above,

and any additional facts surrounding the petitioner's claim and the relief sought.

       4.     After receipt of the petition by the Court, the Court will set a

hearing to determine the validity of the petitioner’s alleged interest in the assets

identified above.

       5.     That upon adjudication of all third-party interests in the assets

identified above, this Court will enter a Final Judgment of Forfeiture in which

all interests will be addressed.

       6.     The Court retains jurisdiction to entertain any third party claims

that may be asserted in these proceedings, and to enter any further orders

necessary for the forfeiture and disposition of the property.

       DONE and ORDERED this 23rd day of June, 2021, in Tampa,

Florida.




Copies to:    Joseph Palazzo, Deputy Chief
              Money Laundering and Asset Recovery Section
              Criminal Division, U.S. Dept. of Justice
              1400 New York Avenue, NW - 10th Floor
              Washington, DC 20005
              joseph.palazzo@usdoj.gov
              Attorneys of Record

                                           3
